          Case 1:18-cv-12107-MLW Document 1 Filed 10/09/18 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________________
ROBIN RYAN                                               )
individually and on behalf of others similarly situated, )
                                                         )
               Plaintiff,                                )
                                                         )
       v.                                                ) Civil Action No.
                                                         )
ATLANTIC COLLECTION AGENCY, INC.,                        )
                                                         )
               Defendant,                                )
________________________________________________)



                  CLASS ACTION COMPLAINT AND JURY DEMAND

       Plaintiff brings suit on behalf of herself and other Massachusetts residents who were

subjected to unlawful consumer debt collection activities by defendant Atlantic Collection

Agency, Inc. Atlantic’s debt collection activities were unlawful because at no time was it licensed

by the Division of Banks to collect consumer debts in Massachusetts.

                                            PARTIES

1. Plaintiff Robin Ryan is an individual who resides in Salisbury, Essex County, Massachusetts.

2. Defendant Atlantic Collection Agency, Inc. (“Atlantic”) is a Connecticut corporation with a

   principal place of business at 194 Boston Post Road, East Lyme, Connecticut.

                                JURISDICTION AND VENUE

3. Certain of Plaintiff’s claims arise under 15 U.S.C. §1692 et seq. and this Court therefore has

   subject matter jurisdiction over said claims pursuant to 15 U.S.C. §1692k(d) and 28 U.S.C.

   §1337. This Court also has supplemental jurisdiction pursuant to 28 U.S.C. §1367 to hear and

   adjudicate Plaintiff’s claims arising under state law.

4. Venue is proper in this district pursuant to 28 U.S.C. §1391(b).
                                                 1
           Case 1:18-cv-12107-MLW Document 1 Filed 10/09/18 Page 2 of 8



                                     STATEMENT OF FACTS

        A. Facts pertaining to Atlantic

5. Atlantic, as its name reflects, is a collection agency. During the time period encompassed by

     this complaint, most (if not all) of the debts which Atlantic collected and attempted to collect

     in Massachusetts were incurred primarily for personal, family, or household purposes,

     otherwise known as “consumer” debts.

6. During the time period encompassed by this complaint, Atlantic engaged in a business in

     Massachusetts the principal purpose of which was consumer debt collection.

7. During the time period encompassed by this complaint, Atlantic regularly attempted and

     attempted to collect, directly or indirectly, consumer debts owed or due or asserted to be owed

     or due another by Massachusetts residents.

8. During the time period encompassed by this complaint, Atlantic was a “debt collector” within

     the meaning of the Fair Debt Collection Practices Act, 15 U.S.C. §1692a (“FDCPA”) and

     within the meaning of the Massachusetts Debt Collection Practices Act, M.G.L. c. 93, §24

     (“MDCPA”).

9.   At all times relevant to this complaint, the MDCPA required that persons and entities meeting

     one or both of the Act’s definitions of “debt collector” be licensed by the Division of Banks.

10. The MDCPA provides important protections for Massachusetts consumers. Before it may

     operate as a debt collector, an applicant and its officers and directors must demonstrate to the

     Commissioner’s satisfaction that their “financial responsibility, character, reputation, integrity

     and general fitness . . . are such as to command the confidence of the public and to warrant the

     belief that the business . . . will be operated lawfully, honestly and fairly.” M.G. L. c. 93,

     §24B(a). Thus, for example, the Commissioner may deny a license if the applicant does not


                                                   2
            Case 1:18-cv-12107-MLW Document 1 Filed 10/09/18 Page 3 of 8



    have a positive net worth; has violated any state or federal law governing debt collection

    practices; has defaulted on a debt; has committed any dishonest or deceptive act bearing on the

    applicant’s fitness to function as a debt collector; or has an adverse credit history. 209 CMR

    18.04(2)(a); 209 CMR 18.042)(a)– (f). Debt collection licenses are issued for one-year terms

    (M.G. L. c. 93, §24B(b)), and upon request a licensee must disclose such books and records as

    to enable the Commissioner to determine whether it is complying with the requirements of chapter

    93 and all laws and regulations covering debt collection practices in Massachusetts. M.G. L. c. 93,

    §24D.

11. At no time relevant to this complaint was Atlantic licensed as a debt collector in Massachusetts, as

    was required.

12. A failure to comply with the Massachusetts licensing requirement constitutes a per se violation of

    M. G. L. c. 93A, §2. Such failure also constitutes a criminal offense. G. L. c. 93, §28.

        B. Facts pertaining to Plaintiff

13. On or prior to March 23, 2018, Merrimack Valley Anesthesia Associates, Inc. (“Merrimack”)

    placed for collection with Atlantic a past-due debt in the amount of $71.57 allegedly owed by

    Plaintiff’s deceased spouse, Kathleen Craft.

14. On or about March 23, 2018, Atlantic sent a dunning letter concerning the alleged debt

    addressed to Kathleen. Plaintiff, who resided in the home that had also been Kathleen’s home,

    received and read the letter.

15. Around the same time that it sent the dunning letter, Atlantic began calling Plaintiff’s cell

    phone and leaving messages for her. Atlantic left approximately seven messages for Plaintiff

    in attempting to collect the alleged debt to Merrimack.




                                                    3
           Case 1:18-cv-12107-MLW Document 1 Filed 10/09/18 Page 4 of 8



16. In or about July, 2018, having become increasingly distressed by Atlantic’s collection calls,

    Plaintiff called Atlantic and spoke to a representative. Plaintiff explained to Atlantic’s

    representative that Kathleen had passed away and that Plaintiff was not liable for the alleged

    debt to Merrimack. Atlantic’s representative stated he did not believe Plaintiff, that the debt

    was owed, and that Plaintiff should make payment as soon as possible.

17. The following day, Plaintiff again called Atlantic and spoke to its president, Kevin Brahm.

    Plaintiff again explained that Kathleen had passed away and that Plaintiff was not responsible

    for the alleged debt. Brahm insisted that the debt was owed and that Plaintiff should pay it.

    Plaintiff informed Braham that she was aware Atlantic was not licensed as a debt collector in

    Massachusetts, and asked Brahm why Atlantic was recording the conversation without

    disclosing that fact to her as required by Massachusetts law. Brahm became combative and

    insulting, so Plaintiff terminated the call.


                                  CLASS ACTION ALLEGATIONS

18. Plaintiff brings this action on behalf of herself and classes and sub-classes of persons similarly situated:

    (a) The class for purposes of count I is all persons who, when they resided in Massachusetts and on or

        after the date that was four (4) years prior to the filing of this action, were subjected to any collection

        activity by Atlantic concerning a consumer debt, which activity included but was not necessarily

        limited to the sending of dunning letters, leaving phone messages, engaging in phone

        conversations, sending emails, and reporting alleged debts to credit bureaus.

    (b) The class for purposes of count II is comprised of count I class members who were subjected to

        any collection activity by Atlantic on or after the date that was one (1) year prior to the filing of this

        action.




                                                        4
           Case 1:18-cv-12107-MLW Document 1 Filed 10/09/18 Page 5 of 8



    (c) The class for purposes of count II is comprised of count I class members who were subjected to

        any collection activity by Atlantic on or after the date that was three (3) years prior to the filing of

        this action.

    Excluded from the class and each sub-class are current and former officers, directors, and employees

    of Defendants and persons who released one or both defendants for the claims set forth herein.

19. On information and belief, there are thousands of class members. Therefore, the class is sufficiently

    numerous such that joinder would be impracticable.

20. There are issues of law and fact common to each class, which common issues predominate over any

    issues particular to individual class members. The principal common issues are: whether Atlantic

    engaged in trade or commerce in Massachusetts within the scope of M.G.L. c. 93A; §1; whether

    Atlantic is a debt collector within the scope of the MDCPA and the FDCPA; whether Atlantic

    was required to be licensed as a debt collector by the Division of Banks during the class

    periods; whether Atlantic was licensed as a debt collector by the Division during the class

    periods; whether Atlantic violated the rights of Plaintiff and class members as alleged; and

    whether Atlantic’s violations of M.G.L. c. 93A were willful or knowing in nature.

21. Plaintiff’s claims are typical of the claims of class members. Plaintiff and all class members were all

    injured by being subjected to consumer debt collection activity that was prohibited by law because

    Atlantic was not licensed as a debt collector in Massachusetts. All claims are based on the same legal

    theories, and all claims arise from the same unlawful conduct.

22. Plaintiff will fairly and adequately protect the interests of all class members. Plaintiff is committed to

    a vigorous and successful prosecution of this action, is familiar with the legal and factual issues involved,

    and has retained counsel experienced in the litigation of consumer rights cases, including cases




                                                       5
           Case 1:18-cv-12107-MLW Document 1 Filed 10/09/18 Page 6 of 8



    involving unfair and/or deceptive debt collection practices. Neither Plaintiff nor counsel have any

    interest or conflict that might cause them to not vigorously pursue this action.

23. A class action is superior to other available methods for the fair and efficient adjudication of this

    controversy, since: (a) the economic harm suffered by many individual class members is either

    non-existent or not substantial, therefore, the expense and burden of individual litigation would

    be economically unfeasible; and (b) the prosecution of separate lawsuits by individual class

    members would entail the risk of inconsistent and conflicting adjudications that could establish

    conflicting standards of conduct for Defendant; and (c) there will be no unusual or

    extraordinary management difficulties in administering this case as a class action.


                                              COUNT I

                                   (Violations of M.G.L. c. 93A)

24. The allegations of all preceding paragraphs are incorporated herein as if fully set forth.

25. At relevant times, Atlantic was engaged in trade or commerce in Massachusetts within the scope

    of M.G.L. c. 93A, §1.

26. Atlantic violated M.G.L. c. 93, §24A and M.G.L. c. 93A, §2, by engaging in the business of

    consumer debt collection in Massachusetts without being licensed to do so by the Division of

    Banks.

27. Atlantic’s violations of M.G.L. c. 93, §24A and M.G.L. c. 93A, §2, were willful and knowing in

    nature.

28. Plaintiff suffered harm by being subjected to collection activities that were prohibited by

    Massachusetts law. All class members suffered identical harm, and some class members suffered

    financial loss by paying money to Atlantic or to creditors as a result of the unlawful collection

    activities.


                                                   6
           Case 1:18-cv-12107-MLW Document 1 Filed 10/09/18 Page 7 of 8



29. A pre-suit demand under M.G.L. c. 93, §9, is not required, as Atlantic does not maintain an office

    or keep assets in the Commonwealth of Massachusetts.

    WHEREFORE, Plaintiff prays that this Honorable Court enter judgment:

    (a) Awarding her and each class member actual damages equal to monies paid to Atlantic or
        creditors due to Atlantic’s unlawful conduct or statutory damages of $25.00, whichever is
        greater;
    (b) Doubling or trebling all actual damages awarded;
    (c) Awarding interest on all damages awarded;
    (d) Awarding costs and reasonable attorney’s fees;
    (e) Awarding such further relief as shall be just and proper.


                                                COUNT II

                       (Violations of the Fair Debt Collection Practices Act)

30. The allegations of all preceding paragraphs are incorporated herein as if fully set forth.

31. Atlantic’s unlicensed debt collection activities in Massachusetts violated the following

    provisions of the FDCPA:

    (a) section 1692e(5), by taking and threatening to take actions that could not legally be taken;

    (b) section 1692e(10), by using deceptive means to collect or attempt to collect debts;

    (c) section 1692d(1), by engaging in conduct involving the threat and use of criminal means to harm the

    property of Plaintiff and class members;

    (d) section 1692d, by engaging in conduct the natural consequence of which was to oppress

    and abuse Plaintiff and class members.

32. Plaintiff suffered harm by being subjected to debt collection activities that were prohibited by

    Massachusetts law. All class members suffered identical harm, and some class members suffered

    financial loss by paying money to Atlantic or to creditors as a result of the collection activities.

        WHEREFORE, Plaintiff prays that this Honorable Court enter judgment:




                                                      7
          Case 1:18-cv-12107-MLW Document 1 Filed 10/09/18 Page 8 of 8



       (a) Awarding her and each class member actual damages equal to amounts paid to Atlantic
           or creditors due to Atlantic’s unlawful collection activities;
       (b) Awarding her and class members statutory damages;
       (c) Awarding interest on all damages awarded;
       (d) Awarding costs and reasonable attorney’s fees;
       (e) Awarding such further relief as shall be just and proper.


                                             COUNT III

                                        (Unjust Enrichment)

33. The allegations of all preceding paragraphs are incorporated herein as if fully set forth.

34. Atlantic wrongfully and unlawfully collected consumer debts in Massachusetts without being

   licensed as a debt collector by the Division of Banks.

35. Atlantic earned fees as a result of recovering money for creditors.

36. Atlantic has been unjustly enriched by obtaining fees due to its unlawful debt collection

   activities.

   WHEREFORE, Plaintiff prays that this Honorable Court enter judgment:

       (a)   Ordering Atlantic to disgorge all fees obtained due to its unlawful collection activities;
       (b)   Awarding interest on all monies awarded;
       (c)   Awarding costs and reasonable attorney’s fees;
       (d)   Awarding such further relief as shall be just and proper.



                 PLAINTIFF REQUESTS JURY TRIAL.


                                                ROBIN RYAN, Plaintiff, by:

                                                /s/Kenneth D. Quat
                                                BBO#408640
                                                QUAT LAW OFFICES
                                                929 Worcester Rd.
                                                Framingham MA 01701
                                                508-872-1261
                                                ken@quatlaw.com

                                                   8
